UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                           6/24/21
United States of America,


               -v-                                                   19-cr-822 (AJN)

                                                                         ORDER
Binyamin Mazola,

                              Defendant.


ALISON J. NATHAN, District Judge:

       On June 22, 2021, the Government submitted proposed redactions to its sentencing
submission in this case. The Defendant submitted proposed redactions to his sentencing
submission on June 23, 2021. The proposed redactions are GRANTED.
       The Court’s conclusion is guided by the three-part test articulated by the Second Circuit
in Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110 (2d Cir. 2006). Under this test, the Court
must: (i) determine whether the documents in question are “judicial documents;” (ii) assess the
weight of the common law presumption of access to the materials; and (iii) balance competing
considerations against the presumption of access. Id. at 119–20. The Court concludes that these
are judicial documents and that the First Amendment and common law presumptions of access
attach, but it concludes that competing considerations warrant adoption of these limited
redactions.
       The parties are ORDERED to docket the redacted version of their respective sentencing
submissions by June 30, 2021.
       SO ORDERED.

            24 2021
Dated: June __,
       New York, New York

                                             __________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge
